Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mikkelsen et al. (EP 149900, cited in 10/02/19 IDS) in view of JP 59-78849.
Regarding claim 1, Mikkelsen generally teaches the invention of a stator comprising: 
a plurality of core configuration sections (stator segments) 2a-2b each comprising a plurality of yoke configuration sections 6 that configure a ring shaped yoke and are segmented in a yoke circumferential direction and a plurality of teeth sections 8 that project from the respective yoke configuration sections along a radial direction of the yoke (Figs.1&8-9), with the plurality of yoke configuration sections and the plurality of teeth sections integrated together (Figs.8-9&12); 
a plurality of coil wires that are wound onto the respective teeth sections to configure a plurality of winding portions 12a-12b (Fig.8); and 
a plurality of insulators (winding carriers) 10a-10b each including a plurality of insulator portions and a connection portion (connecting element) 24a-24b that connects together the plurality of insulator portions, the plurality of insulator portions 10a-10b being integrated with respective core configuration sections 2a-2b and insulating the teeth sections from the winding portions 12a-12b (Figs.8-9), wherein: 

in each of the plurality of stator configuration section groups 1a-1b, the plurality of core configuration sections 2a-2b are disposed so as to form a gap (not numbered) corresponding to at least one core configuration section between adjacent core configuration sections (Fig.8); 
the plurality of stator configuration section groups 1a-1b are disposed such that, in a mutually assembled state, a core configuration section of another group is disposed in each gap (Figs.8-9); 
each of the plurality of coil wires is formed continuously from end-to-end and includes a crossing wire 20a/20b (not shown) that connects together the plurality of winding portions (¶[0034]; Fig.8; see also similar feature in Fig.1), and 
in each of the plurality of stator configuration section groups 1a-1b, the connection portion of the plurality of insulator portions is ring-shaped along a circumferential direction of the stator (note ring-shape of top and bottom of respective winding carriers 10a & 10b inclusive of connecting elements 24a & 24b; Fig.8).

    PNG
    media_image1.png
    752
    617
    media_image1.png
    Greyscale

	Mikkelsen does not teach that, out of the crossing wires 20a/20b, at least one of the crossing wires connected to a winding start end portion of the winding portion and one of the crossing wires connected to a winding finish end portion of the winding portion cross over at a connection vicinity between the connection portion and the insulator portion.
	But, JP ‘849 teaches a winding method to avoid a loose winding where crossing wires on a core tooth 12 are connected to a winding start end portion of the winding portion and one of the 1 (Fig.6).

    PNG
    media_image2.png
    374
    339
    media_image2.png
    Greyscale

	Thus, it would have been obvious to one of ordinary skill to modify Mikkelsen and cross over at least one of the crossing wires connected to a winding start end portion of the winding portion and one of the crossing wires connected to a winding finish end portion of the winding portion at a connection vicinity since JP ‘849 teaches this would have avoided a loose winding. Further, it is noted that in the combination the cross over of JP ‘849 is between stator tooth end and core and thus would be located between the connection portion and the insulator portion of Mikkelsen.  
	Regarding claim 2, in Mikkelsen each of the insulator portions (winding carriers) 10 includes an insulator main body portion (part of winding carrier 10a-10b), that is integrated with the core configuration section (stator segments) 2a-2b and insulates the teeth section 8 from the winding portion 12a-12b, and an extending portion (part of winding carrier 12a-12b) that connects together the insulator main body portion and the connection portion (connecting element) 24a-24b; and 81a radial direction extension portion is formed at the extending portion so 
Regarding claim 3, in Mikkelsen each of the insulator portions (winding carriers) 10a-10b includes an insulator main body portion, that is integrated with the core configuration section (stator segments) 2a-2b and insulates the teeth section 8 from the winding portion 12a-12b, and an extending portion that connects together the insulator main body portion and the connection portion (connecting element) 24a-24b (Fig.8); and an axial direction extension portion (inner part of 10a-10b; Fig.8) is formed at the extending portion so as to extend, in an axial direction of the stator configuration section, from the connection portion 24a-14b.  Further, in combination with JP ‘849, an intersection portion between the crossing wire connected to the winding start end portion of the winding portion and the crossing wire connected to the winding finish end portion of the winding portion is disposed at a position that overlaps with the axial direction extension portion as viewed along the stator configuration section radial direction.  
Regarding claim 4, in Mikkelsen the teeth section 8 projects from the yoke configuration section towards the yoke radial direction inner side (Figs.1&8).
Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mikkelsen & JP ‘849, further in view of Jang et al. (US 8,674,569).

But, Jang teaches a motor including a stator 40 with upper and lower insulators 42-43 coupled to upper and lower portions of the stator core 41 and stator coils (not numbered) wound on the insulator portions (c.4:32-41).  Terminal stations (mag mates) 42a are provided on the upper insulator 42, with a terminal (side) end of one of the plurality of stator coils inserted into the associated terminal station 42a (c.4:41-54; Fig.2). Jang’s terminal stations provide easy electrical connection of the stator coils with mag mate terminals 50, power terminal pins 51 and printed circuit board 20, so that power is supplied to the stator assembly in the housing and manufacturing costs are reduced (c.3:44-c.4:6; c.4:41-63; c.5:38-41; Fig.2). 
Thus, it would have been obvious to provide each of the plurality of stator configuration section groups of Mikkelsen & JP ‘849 with a terminal station at one of the plurality of insulators, and a terminal end of one of the plurality of coil wires connected to the terminal station, since Jang teaches that terminal stations would have been desirable to provide easy electrical connection between the stator and power supply and reduce manufacturing costs.  
Regarding claim 6, Jang’s terminal stations (mag mates) 42a are formed at the upper insulator portion 42 and extend to one side in an axial direction of the stator core 41 (Fig.2).  
Regarding claim 7, Jang’s terminal stations (mag mates) 42a are on the radial outside of insulator 42 and connection portions between the individual insulator bobbins (Fig.2), and thus applied to Mikkelsen & JP ‘849 terminal stations are provided “further to a yoke side in the yoke radial direction with respect to the connection portion” [sic].

Response to Arguments
Applicant's arguments filed 16 July have been fully considered but they are not persuasive. 
Regarding the newly added feature in claim 1 of “the connection portion of the plurality of insulator portions is ring-shaped along a circumferential direction of the stator”, it is noted that the embodiment shown in Figs.8-9 of Mikkelsen and discussed in ¶[0034]-¶[0035] teaches this feature in that each of the top and bottom of respective winding carriers 10a & 10b, inclusive of connecting elements 24a & 24b, is “ring-shaped” (Fig.8).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BURTON S MULLINS/            Primary Examiner, Art Unit 2832        



                                                                                                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 An English language abstract of JP ‘849 was unavailable at the time of preparing the Office Action. However, US Pat.Pub.2008/0278023 ¶[0004]-¶[0005] discusses JP ‘849.